Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species ovarian cancer and KRAS mutation in the reply filed on 01/28/2022 is acknowledged.
Claim 68 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.

Claims 54-67 and 69 are under current examination.  

Claim Objections
Claim 67 is objected to because of the following informalities:  In claim 67, line 3, the word “or” is missing between the terms “breast cancer” and “ovarian cancer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 60 does not end with a period and as such the claim is not definitively limited only to the limitations expressly recited in the claim.  See MPEP 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 54-67 are rejected under 35 U.S.C. 103 as being unpatentable over Pachter et al. (US 2016/0346282; publication date: 12/01/2016) in view of Nichols et al. (WO 2019/051084; publication date: 03/14/2019; available as prior art under 35 USC 102(a)(1) and 102(a)(2)), and further in view of Stewart et al. (Cancer Res. 75(14) pp 2897-2906; publication year: 2015) and Cancer.net (Understanding Chemotherapy Website; available online from at least 10/10/2017).

The claims are being examined in view of the species elections (a) ovarian cancer as the type of cancer and (b) KRAS mutation as the species of mutation that characterizes the cancer.  

Pachter discloses a method of treating cancer with a combination of a FAK inhibitor and a MEK inhibitor (abstract).  The cancer may be ovarian cancer (i.e. the elected species of cancer in the instant invention; 0047, 0070, 0098 where an ovarian cancer cell line is used in an example).  The FAK inhibitor is VS-6063, i.e. defactinib (0046).  Synergy in anti-cancer effect is shown for VS-6063 in combination with several different MEK inhibitors (GDC-0623, cobimetinib, AZD-6244, pimasertib, and trametinib; 0105).  
Pachter does not disclose the MEK inhibitor CH 5126766 as recited in the instant claims. 
Nichols discloses that in addition to the substances pimasertib, trametinib, AZD6244, and cobimetinib, the substance CH5126766 was also known as MEK inhibitor as of the effective filing date of the instant invention (0033).  
prima facie obvious to use CH5126766 as the MEK inhibitor in Pachter’s method of treating ovarian cancer because this substance was disclosed for the same purpose as the MEK inhibitors specified in Pachter.  See MPEP 2144.06.  
With regard to the elected species of mutation that characterizes the cancer, Pachter discloses treating KRAS mutant NSCLC (0070).  
Pachter discloses further that the ovarian cancer cell line evaluated is TOV-21G (0098).  
Stewart discloses that TOV-21G harbors a mutation in KRAS (page 7).  
Insomuch as the species elections limit the invention under current examination to treatment of ovarian cancer characterized by a KRAS mutation, it would have been prima facie obvious to treat KRAS mutant ovarian cancers according to Pachter.  One would have been motivated to do so and had reasonable expectation of success because sensitivity to the treatment protocol was demonstrated in a KRAS mutant ovarian cancer cell line.  
With regard to the language recited in claim 1, line 7 “for three weeks and then not administering for one week”, Pachter discloses periodic administration over daily or weekly periods (0071 - 0072).  Pachter does not disclose “administering for three weeks and then not administering for one week”. 
The Cancer.net website discloses that a recovery time is typically required between cycles of chemotherapy to rest and recover from the side effects of treatment.  It would have been prima facie obvious to optimize efficacy of treatment vs. severity of side effects when optimizing the treatment schedule for combined therapy with a FAK inhibitor and a MEK inhibitor.  The skilled artisan would have been motivated to do so in 
With regard to claims 55 and 57, Pachter discloses inter alia, administering the MEK inhibitor and the FAK inhibitor at regular intervals daily or weekly (0071).  As noted above, it would be a matter of routine for one having ordinary skill to optimize the dosing schedule of the specific inhibitors selected for use in Pachter’s protocol.
With regard to claim 56, as noted above, the FAK inhibitor is defactinib.
With regard to claims 58-60, the MEK inhibitor may be given between 1-500 mg per day with preferred doses skewing toward the lower end of this range (0008).  This would have given one having ordinary skill in the art a starting point for routine optimization of dose for the substance CH5126766, which may differ somewhat from the specific substances used by Pachter by virtue of the fact that it is a different chemical substance.
With regard to claims 61-63, Pachter discloses administering VS-6063 (i.e. defactinib) in an amount ranging from 50-750 mg twice daily (0007).  This would have given one of ordinary skill in the art a starting point to optimize the efficacy of defactinib in combination with the MEK inhibitor CH5126799.  
With regard to claim 64-66, as noted above it would have been prima facie obvious to treat a cancer characterized by having a mutation in KRAS. 
prima facie obvious to treat ovarian cancer.  

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Pachter et al. (US 2016/0346282; publication date: 12/01/2016) in view of Nichols et al. (WO 2019/051084; publication date: 03/14/2019; available as prior art under 35 USC 102(a)(1) and 102(a)(2)), and further in view of Stewart et al. (Cancer Res. 75(14) pp 2897-2906; publication year: 2015) and Cancer.net (Understanding Chemotherapy Website; available online from at least 10/10/2017) as applied to claims 54-67 above, and further in view of Llaurado Fernandez et al. (Am J Cancer Res 6(1) pp 2235-2251; publication year: 2016).

The relevant disclosures of Pachter, Nichols, Stewart, and Cancer.net are set forth above.  None of these references teaches treating low-grade serous ovarian cancer.  
Llaurado Fernandez teaches that low-grade serous ovarian cancers (LGSC) carry mutations in RAS leading to several clinical trials evaluating MEK inhibitors.  They disclose further that the MEK inhibitor tramentinib shows anti-proliferative activity against LGSC.
It would have been prima facie obvious to treat LGSC according to Pachter’s method because one having ordinary skill in the art would recognize that MEK inhibitors have anti-proliferative effect in this type of cancer.  See MPEP 2144.07 regarding art-recognized suitability and also MPEP 2143(I)(C): one having ordinary skill in the art would have predicted that combination therapy with a FAK inhibitor and a MEK inhibitor would have anti-proliferative effects in LGSC having a KRAS mutation driving MEK activity.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617